DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-14 and 18-19 in the reply filed on 03/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Ruiz et al (US 2002/0129837), Brooks et al (US 2018/0355492), Tibbetts eta l (US 2018/0094538) and Abstract of KZ 20254A in view of any one of Thomson (US 2009/0176689) and Batton et al (US 2016/0060576).
Ruiz et al, Brooks et al and Abstract of KZ 20254A teach that it was known to remove deposits from turbine by contacting the deposits with compositions including acids such as HF. The compositions are introduced in water containing streams, including stream carrying steam. See entire documents, especially [0004-17], [0021-25], [0062-67] of Ruiz et al, [0023-27], [0032] of Brtooks et al and the entire Abstract of KZ 20254A. Ruiz et al also teach the use of different acids to remove different contaminates. Ruiz et al teach the use of HF, sulfuric, hydrochloric, and citric acid. Ruiz et al also teach monitoring the removal of the deposits.

Tibbets et al teach that it was known that the turbine deposits include the deposits as claimed and teach removing the deposits by contacting them with an acid cleaning composition including (citric acid and other acids) introduced as a water containing stream into the stream of the turbine. See at least [007-11], 22, [0032-42], [0045-62].
The discussed documents are concerned about preventing corrosion and the damage to the turbine components.
The documents discussed above do not specifically teach the use of a composition comprising tetrafluoroboric acid and urea component for cleaning turbines.
On the other hand, Tomson teaches that it was known to remove the oxide, silicates and other deposits with the composition comprising tetrafluoroboric acid and urea. Tomson teaches such as an alternative to HF, hydrochloric, sulfuric and citric acid cleaning, which is beneficial in many aspects, such removing of the deposits, reducing corrosion and reducing health hazard.
 Tomson teaches the use of the compositions as claimed. Tomson teaches the mole ration as claimed. Tomson teaches a composition comprising a surfactant as claimed. Tomson teaches a composition comprising a corrosion inhibitor and a solvent. See entire document, especially [0002-13], [0015-32], [0039], Examples.
Further. Batton et al also teach that it was known to remove silicate based deposits with a composition comprising tetrafluoroboric acid and urea and teach 
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize compositions suggested by Tomson and Batton et al for cleaning turbines instead of acid compositions in the methods of Ruiz et al, Brooks et al, Tibbets et al and Abstract of KZ 20254A in order to remove the deposits present and to obtain benefits disclosed by Tomson and Batton et al, in order to prevent corrosion and to prevent health hazard.
As to claim 19: It would have been obvious to an ordinary artisan at the time the invention was filed to monitor parameters of the turbine to be cleaned to ensure proper operation of the turbine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0155841 and 2017/0051194 are cited that removing deposits with compositions comprising tetrafluoroboric acid and urea was known.US 2,708,981, 6,503,334, 6,491,048, 6,478,033 are cited to show the state of the art with respect to methods cleaning turbines.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.